Title: From Thomas Boylston Adams to John Quincy Adams, 16 May 1802
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother.
Philadelphia 16th: May 1802

I received, at Norristown, while attending a County Court, your favor of the 25th: ult: with an enclosure for Old-school, which is already delivered to him. He is thankful for it, as well as for the translation of Bülow, which you will perceive he has begun to publish. The concluding sentence of the Editor’s introduction will excite your smile, as being the first instance, wherein he has indulged, even a complacent expression, in behalf of Republican freedom. He is now fully convinced, that an Editor of a public paper, in this Country, must learn to sooth, if not to flatter, the ruling passions of the multitude; that he must sometimes coax & intreat opinion, even where opposed to his own conviction; because mankind are very little disposed to hear their foibles censured with the severity of a Cato, or their justice, measured by the scale of an Aristides.
Oliver threatens to epistolise you for goodfellowship sake, and I assure him, you are not tardy of reply. His patronage, this year, is not equal to that of the last, though, in my opinion, the merit of his paper is greater. Do you ever discuss the topic, in any of your meetings?
In those volumes of letters, which you found in Holland I recollect many, which would bear publication; and Shaw can do nothing better than copy such as you may designate. What a sly old fox, was that Monsieur Franklin. I never read a more wary diplomatic document than the letter you sent.
I lately received from Mr: Charles Cushing Junr: of Boston, two notes of hand, drawn by the house of Forrest & Stoddert in favor of Mr: Charles House & endorsed by him. Mr: Cushing supposed that the house of Forrest & Stoddert was established in this City & therefore requests me to present the notes for payment.
I have written to him on the subject & requested further instructions, but have yet received no answer. I wish you would take the trouble to see him, and ask what I am to do with the notes. I believe the house of Forrest & Stoddert failed, and think it doubtful whether any thing can now be had from them. I should nevertheless wish to know what disposition I am to make of the Copies of notes. Mr: Cushing informed me, in his letter, that he had other documents in his possession, confessing the debt & promising payment.
With best love to your wife & all friends / I am dear brother / Your’s

T. B. Adams